47 F.3d 1175
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Joseph William CARROLL, Plaintiff-Appellant,v.GENERAL DYNAMICS CORP., and General Dynamics Space SystemsDivision, Defendants-Appellees.
No. 93-55354.
United States Court of Appeals, Ninth Circuit.
Submitted:  Oct. 4, 1994.*Decided:  Feb. 10, 1995.

1
Before:  Chief Judge Wallace and Reinhardt, Circuit Judges, and Tanner,** District Judge


2
MEMORANDUM***

INTRODUCTION

3
Joseph William Carroll is an engineer who was laid off by General Dynamics Corporation in 1990 as part of a division-wide Reduction In Force (RIF) by the company's San Diego Space Systems Division.  Carroll brought several claims against the company, alleging retaliatory discharge, termination in violation of public policy, defamation, breach of contract, and breach of the covenant of good faith and fair dealing.1  Carroll alleges he was terminated for complaints he made about technical engineering problems on a Marshall Space Flight Center Breadboard (MSFC) project to which he had been assigned.2


4
On November 27, 1991, Carroll filed the First Amended Complaint in San Diego Superior Court.  General Dynamics timely removed the case to district court based on diversity of citizenship.  General Dynamics brought a motion for summary judgment in the district court.  The district court granted General Dynamics' motion in its entirety.  Carroll timely appealed.

STANDARD OF REVIEW

5
We review a grant of summary judgment de novo, and affirm if there are no genuine issues of material fact, and the district court correctly applied the substantive law.  Thompson v. City of Los Angeles, 885 F.2d 1439, 1442 (9th Cir. 1989).  The evidence must be viewed in a light most favorable to the non-moving party.  Anderson v. Liberty Lobby Inc., 477 U.S. 242 (1986).

A.  Public Policy Violations

6
Carroll claims that his reporting of design defects to his supervisors resulted in his termination and constitutes a violation of public policy.  A claim for discharge in violation of public policy must be "carefully tethered to fundamental policies that are delineated in constitutional or statutory provisions...." Gantt v. Sentry Inc., 1 Cal. 4th 1083, 1095 (1992).


7
In support of his claim, Carroll cites Federal Acquisition Regulation (FAR) Part 3, subpart 3.1, section 3.101-1.  That regulation provides in part:  "Government business shall be conducted in a manner above reproach and, except as authorized by statute or regulation, with complete impartiality and with preferential treatment for none.  Transactions relating to the expenditure of public funds requires the highest degree of public trust and impeccable standards of conduct."  48 C.F.R. Sec.3.101-1 (1993).


8
This regulation is not a legislative pronouncement of the sort contemplated in Foley and Gantt.  Because Carroll points to no statutory or constitutional provision that has been violated, his claim must fail.  Gantt, 1 Cal. 4th at 1095.

B.  Remaining Claims

9
The district court granted summary judgment on Carroll's claims for employment discrimination based on Labor Code Sec.1102.5 and Government Code Sec.12940, breach of implied contract, breach of the implied covenant of good faith and fair dealing, and discrimination based on physical handicap.  Carroll does not oppose these rulings on appeal.  AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a) and Ninth Circuit Rule 34-4


**
 The Honorable Jack E. Tanner, Senior District Court Judge for the Western District of Washington, sitting by designation


***
 This disposition is not appropriate publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 The court dismissed Carroll's third cause of action for defamation pursuant to a stipulation by the parties


2
 The MSFC research project was a complex research and development project for NASA